Citation Nr: 0422807	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  03-03 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
shrapnel wound, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason G. Wodogaza, Associate Counsel




INTRODUCTION

The appellant had active military service from August 1966 
until August 1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which found that new and material 
evidence had not been received to reopen the appellant's 
claim of entitlement to service connection for residuals of 
shrapnel wound, left knee.

The appellant requested a hearing in this case, however, he 
subsequently withdrew such request in October 2003.

The issue of entitlement to service connection for residuals 
of shrapnel wound, left knee is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In May 1990, the RO denied, on the merits, the 
appellant's claim for service connection for residuals of 
shrapnel wound, left knee.  The appellant was notified of the 
decision and his appellate rights, and he did not appeal that 
decision.

2.  New evidence related to the appellant's claim for service 
connection for residuals of shrapnel wound, left knee 
received since the RO's May 1990 decision bears directly and 
substantially upon the specific matter under consideration, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The May 1990 RO decision that denied service connection 
for residuals of shrapnel wound, left knee is final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 20.201, 
20.302 (2003).

3.  New and material evidence has been received, and the 
claim for service connection for residuals of shrapnel wound, 
left knee is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 
7105 (West 2002); 38 C.F.R. §§ 3.156(a)(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003), are 
applicable to the appellant's request to reopen his claim of 
entitlement to service connection for residuals of shrapnel 
wound, left knee.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103 
(West 2002); 38 C.F.R. § 3.159(b) (2003).  Information means 
non-evidentiary facts, such as the claimant's address and 
Social Security number or the name and address of a medical 
care provider who may have evidence pertinent to the claim.  
See 66 Fed. Reg. 45620, 45630 (August 29, 2001); 38 C.F.R. 
§ 3.159(a)(5) (2003).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).
In this case, the appellant was provided with a VCAA letter 
in August 2003 notifying him what was needed to substantiate 
this claim.  In light of the favorable decision contained 
herein, that is, the reopening of the appellant's claim, it 
is clear that sufficient evidence was developed in this case 
in this respect.  As discussed in more detail in the REMAND 
below, there is also a duty to assist the appellant, which 
includes an attempt to verify the alleged in-service injury 
or disability and obtaining the appellant's service personnel 
records.


II.  Reopening of Claim for Service Connection for Residuals 
of Shrapnel Wound, Left Knee

The May 1990 RO decision denying service connection for 
residuals of shrapnel wound, left knee is final.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (b) and (c) (West 2002); 38 C.F.R. 
§§ 20.201, 20.302 (2003).  The Board's conclusion is 
predicated upon the appellant's notification of the rating 
decision and his appellate rights, and the appellant's 
subsequent failure to provide any correspondence evidencing 
his intent to challenge that decision.

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been submitted, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Regardless of the 
actions of the RO, the Board has a legal duty to address the 
"new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the merits 
of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory changes 
of the new and material evidence requirement of 38 C.F.R. § 
3.156(a) in the VA regulations implementing the Veterans 
Claims Assistance Act of 2000 apply only to a claim to reopen 
that was received on or after August 29, 2001.  See 66 Fed. 
Reg. 45620 (Aug. 29, 2001).  As the appellant filed his claim 
to reopen on March 9, 2001, the regulatory changes to the 
definition of new and material evidence effective August 29, 
2001 found at 38 C.F.R. § 3.156(a) (2003) do not apply.  
Rather, the definition of new and material evidence in effect 
prior to August 29, 2001 will be applied.

For claims to reopen filed prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The evidence submitted by the appellant since the May 1990 
rating decision includes VA medical records, VA examination 
records, numerous private medical records, several lay 
statements, and the appellant's own contentions.  The Board 
has thoroughly reviewed all of the aforementioned evidence, 
however, it shall focus upon the lay statements provided by 
the appellant's wife and sister dated in July 2001 and March 
2002 respectively as such evidence is dispositive of the 
appellant's new and material evidence claim.  The Board 
initially notes that the lay statements provided by the 
appellant's wife and sister are new in that they were not 
previously of record.  At this point, the Board is obligated 
to consider whether such evidence also satisfies the 
materiality requirement.

The July 2001 lay statement from the appellant's wife 
indicates she was married to the appellant during his service 
in Vietnam and that upon his return home in February 1968, 
his left knee was bandaged from an in-service knee injury.  
In addition, the March 2002 lay statement provided by the 
appellant's sister indicates that the appellant had a bandage 
on his left knee and walked with a limp upon his return from 
Vietnam in February 1968.  The Board notes that the 
appellant's claims file did not previously contain evidence 
of an in-service injury or disability of the left knee.  As 
such, this evidence is neither cumulative nor redundant and 
it bears directly and substantially on the appellant's claim 
for entitlement to service connection for residuals of 
shrapnel wound, left knee.  Therefore, this evidence must be 
considered in order to fairly decide the merits of the 
appellant's claim.


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for residuals of 
shrapnel wound, left knee, and, to that extent, the appeal is 
granted.


REMAND

The Board initially notes that the appellate issue pending 
before the Board is whether new and material evidence have 
been received to reopen the claim for service connection for 
residuals of shrapnel wound, left knee, and not whether the 
appellant is entitled to the requested benefits.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  These two questions are 
distinct, and where the appellant is prejudiced by the 
Board's consideration of an issue not previously presented 
at the RO, the Board is precluded from adjudicating such 
issue.  Id.

As previously noted, the Board's ability to address an issue 
that was not addressed by the RO is contingent upon whether 
the appellant will be prejudiced by the Board's consideration 
of the issue in the first instance.  See 38 U.S.C.A. §§ 5104, 
5107(a), 7104(a), and 7105(d)(1); 38 C.F.R. §§ 3.103(a), 
3.103(c)(1), 3.103(c)(2), 3.103(d), 19.9, 19.25, 19.29, and 
19.31; see also VAOPGCPREC 16-92 (1992).

The Board finds that, as an appellate body, it cannot decide 
the appellant's claim for service connection for residuals of 
shrapnel wound, left knee on the merits without violating the 
appellant's due process rights.  Therefore, the Board 
concludes that this case must be remanded to allow the agency 
of original jurisdiction to make a determination as to the 
appellant's entitlement to service connection for residuals 
of shrapnel wound, left knee in light of all of the evidence 
of record.

Having reopened and remanded the case for due process 
reasons, the appellant should also be requested to clarify 
the circumstances surrounding his alleged in-service left 
knee injury, to include the specific date and location of any 
in-service left knee injury, any in-service witnesses to such 
injury, places of in-service treatment, and the unit to which 
he was assigned when such injury occurred.  Upon receipt of 
the above requested information, a request should be made to 
the U.S. Armed Forces Service Center for the Research of Unit 
Records (USASCRUR) for purposes of verifying the appellant's 
alleged in-service left knee injury.  In addition, the 
appellant's service personnel records should also be 
obtained.


Accordingly, this case is remanded for the following:

1.  The RO will attempt to obtain the 
appellant's service personnel records.  
The appellant's last known duty station, 
as indicated on his DD-214, was Ft. Sill, 
Oklahoma.  All efforts to obtain these 
records should be fully documented, and 
the facility must provide a negative 
response if records are not available.

2.  An attempt should be made to verify 
the appellant's claimed in-service left 
knee injury, to include those events 
specified in the lay statements provided 
by the appellant's wife and sister in 
July 2001 and March 2002 respectively.  
USASCRUR should be requested to provide, 
among any other relevant findings, copies 
of any unit reports, casualty lists, 
"after-action" reports or other 
pertinent records.  All efforts to obtain 
these records should be fully documented, 
and the facility must provide a negative 
response if records are not available.

3.  Upon completion of the requested 
development, the appellant's claims folder 
should be reviewed to ensure that all the 
foregoing development has been conducted and 
is completed in full.  If it is determined 
that any development is incomplete, then 
appropriate corrective action should be 
taken.

4.  The appellant's claim for service 
connection for residuals of shrapnel wound, 
left knee should then be readjudicated.  If 
the benefits sought on appeal remain denied, 
then the appellant and his representative, if 
any, should be provided with a supplemental 
statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken 
on the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for a 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, provides for 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.


	                     
______________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



